                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JESSE LISERIO, EMMA LISERIO,                     §
                                                 §
                  Plaintiffs,                    §                SA-19-CV-01486-JKP
                                                 §
vs.                                              §
                                                 §
NEWREZ LLC,                                      §
                                                 §
                  Defendant.                     §

                                            ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all non-dispositive pretrial matters [#4] after Defendant removed the case to

federal court. On March 4, 2020, the Court received a response to the Court’s February 27, 2020

Show Cause Order, filed by Ramon S. Rodriguez, Jr., counsel for Plaintiffs. In the response, Mr.

Rodriguez explains to the Court the reasons for his failure to appear at the initial pretrial

conference and his failure to respond to Defendant’s motion to dismiss. Mr. Rodriguez informs

the Court that he is not licensed to practice in federal court and has never considered having a

federal court practice, having practiced solely in state and county courts for over 30 years. Mr.

Rodriguez indicates that he intends to apply for admission to the Western District of Texas but

that he has felt unable to take any position in this case due both to his lack of admission and his

inability to communicate with his clients as to how they wished him to proceed following

removal.

       The Court clarifies for Mr. Rodriguez that he is not required to apply for admission to

proceed as attorney for Plaintiffs in this case, though he may choose to do so. Mr. Rodriguez

may file a motion to appear pro hac vice in this district, which is available on the Western



                                                1
District of Texas website under the “For Attorneys” tab. It is this Court’s general policy to

require all counsel to apply for admission to the Western District’s federal bar and to follow

through with the application as a condition of appearance pro hac vice in any case. This Court

has, however, made an exception for counsel if counsel’s practice in the Western District is

limited to one or two cases and the attorney has co-counsel admitted to practice in this District.

Any additional requests for pro hac vice appearance require counsel to apply for admission to the

Western District of Texas. Accordingly, Mr. Rodriguez may either obtain licensed co-counsel in

this case and have counsel file a motion to appear pro hac vice on his behalf or may file the

motion himself and indicate his intent to file an application for admission in this Court. The

Court will give Mr. Rodriguez an additional two weeks to file his motion with the Court,

indicating how he intends to proceed. Otherwise, he will be stricken from the record as counsel

for Plaintiffs and Plaintiffs will be left to proceed pro se in this action.

        IT IS THEREFORE ORDERED that Plaintiffs’ counsel file a motion to appear pro hac

vice on or before March 23, 2020 or be terminated as counsel of record in this action.

        IT IS SO ORDERED.

        SIGNED this 9th day of March, 2020.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                                    2
